MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Dec 17 2018, 6:07 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John L. Tompkins                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Justin F. Roebel
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Edwin S. Short,                                          December 17, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-429
        v.                                               Appeal from the Gibson Circuit
                                                         Court
State of Indiana,                                        The Honorable Jeffrey F. Meade,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         26C01-1605-F2-447



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018                   Page 1 of 18
                                          Statement of the Case
[1]   Edwin Short appeals his conviction for conspiracy to deal methamphetamine in
                                               1
      an amount of at least ten grams, a Level 2 felony, contending the trial court

      abused its discretion in the admission of certain evidence during his jury trial.

      We affirm.


                                                    Issues
[2]   Short presents the following restated issues for our review:


                 I.       Did the trial court abuse its discretion by admitting drug
                          evidence obtained during warrantless searches of a
                          vehicle?


                 II.      Did the trial court abuse its discretion by admitting
                          evidence obtained through wiretap recordings and text
                          messages?


                                   Facts and Procedural History
[3]   Kari Fourthman began using drugs when she was around ten years old. As an

      adult, she was by then a severely addicted drug user and was purchasing

      methamphetamine from Melissa Thompson. On one occasion in July or

      August of 2015, Fourthman and Thompson were at a bar. Thompson

      introduced Fourthman to a person called Knox, but who was later identified as




      1
          Ind. Code § 35-48-4-1.1(e) (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 2 of 18
      Edwin Short. During the introduction, Thompson referred to Knox as Louis’

      boss. “Louis” was Louis Short, a drug dealer, who was suspected by law

      enforcement to be Thompson’s drug source. Tr. Vol. II, p. 18. Edwin was

      displeased with the introduction and denied being the boss. Nonetheless, after

      the two had been introduced, Edwin “fronted” a total of three ounces of

      methamphetamine to Fourthman over the course of five separate occasions

      during a one-week period. Tr. Vol. III, pp. 143-44. Fourthman sold most of

      the methamphetamine at a price that would enable her to pay back Edwin

      while making a profit for herself and to use the excess methamphetamine to

      support her addiction.


[4]   In early October of 2015, Fourthman contacted the Princeton Police

      Department, inquiring about working as a confidential informant. The

      Princeton Police Department referred her to the Indiana State Police.

      Fourthman began working with Indiana State Police Trooper Lucas Zeien, an

      undercover officer in the drug enforcement section. Fourthman made two

      controlled buys from Thompson and introduced Trooper Zeien to Thompson.

      Trooper Zeien made two purchases from Thompson during October 2015, each

      time buying half an ounce of methamphetamine for $1,000.


[5]   On February 1, 2016, officers sought and received a wiretap warrant for the

      cellphone number Fourthman called to contact Thompson. Sometime around

      February 11 through February 13, 2016, officers intercepted phone calls in

      which Thompson indicated that she had no methamphetamine to sell and was

      awaiting a new delivery. In one of those calls, Thompson explained that her

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 3 of 18
      daughter, Taylor Cates, would be traveling with Thompson’s supplier the next

      morning at 9:00 a.m.


[6]   On February 12, 2016, officers used a pole camera to conduct surveillance on

      the location of a suspected drug stash house. Officers observed Louis and

      Taylor entering a black Lincoln passenger car owned by and registered to
                                                                                             2
      Thompson. Also, on that date, officers received a pen register warrant to

      monitor the location of a cellphone that Fourthman identified as belonging to

      Louis. The officers were able to track the Lincoln and Louis’ phone as Louis

      and Taylor traveled to Jackson, Mississippi and returned to Indiana.


[7]   Meanwhile, Edwin was in Indianapolis arranging for his cousin’s boyfriend,

      Travontae Franklin, to “make a run for him” to Jackson, Mississippi in

      exchange for payment of $1,000. Tr. Vol. III, p. 135. Franklin understood this

      to mean that he was to pick up drugs for Edwin. Edwin, Franklin, and

      Franklin’s friend, Tyshecqua Cook, left around 11:00 a.m. on February 12,

      2016, to drive directly to Mississippi. Edwin gave Franklin a flip phone that

      could not be traced and provided gas money for the trip.


[8]   Once they reached Mississippi, Edwin gave Franklin directions to a house

      where, after arriving, Franklin and Cook waited outside in the car while Edwin




      2
        “A pen register is very–it’s similar to a wiretap with the exception of you don’t get the phone calls, you
      don’t get the text messages, but you get the cellular information. You get the cell site–cell tower information.
      You get the incoming and outgoing information from who and to who. And it–basically, it’s just
      informational status. It tells you who’s calling or who they’re receiving calls from or–or texts or such.” Tr.
      Vol. II, p. 208.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018                   Page 4 of 18
       went inside. Edwin emerged from the house after about five to ten minutes

       with Louis and Taylor. Edwin was carrying a bag full of a substance that

       looked like cocaine. Edwin put the bag in a door panel on the passenger side

       beneath the window switch of Franklin’s vehicle. Franklin testified that the bag

       fit in the door panel without much effort.


[9]    When they left, Cook and Franklin were in Franklin’s car and Cook was

       driving. That car was followed by Edwin, Louis, and Taylor in Thompson’s

       Lincoln. According to Franklin, as they drove back to Indiana from

       Mississippi, Franklin received phone calls or texts from Edwin instructing them

       to drive faster or slower.


[10]   Officers who were tracking Louis’ phone identified and observed the two

       vehicles traveling together on Interstate 64 and then separately stopped both

       vehicles after they exited onto U.S. Highway 41 in Gibson County, Indiana.

       Thompson’s car, which was driven by Taylor, was stopped for following a

       vehicle too closely and for cutting off the officer’s vehicle. During the stop, the

       officer detected a strong odor of marijuana emanating from Thompson’s

       vehicle. Taylor received a traffic ticket, and Louis was arrested for possessing a

       small amount of marijuana. Edwin, who was in the back seat of the vehicle

       was not arrested.


[11]   In the second traffic stop, officers stopped Franklin’s vehicle for a broken tail

       light and failing to signal a lane change. Officers noted an odor of marijuana

       emanating from that vehicle as well. Cook, who was driving, received two


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 5 of 18
       traffic citations and a citation for driving a vehicle while her driver’s license was

       suspended. Franklin and Cook provided officers with explanations for their

       travel which “were not making any sense at all” regarding their timeline and

       origin. Tr. Vol. II, p. 239.


[12]   Franklin and Cook were detained for further investigation due to their

       confusing stories, apparent anxiety, and the smell of marijuana emanating from

       the vehicle. Franklin’s suspicious behavior included dry heaving, sweating

       despite the cold weather, and appearing extremely nervous. That behavior

       prompted a more thorough search of the vehicle for hidden contraband. An

       officer pried up an armrest pad and observed the white plastic bag. Franklin

       was arrested. Edwin provided the money to bond Franklin out of jail. He gave

       the money to his cousin, who was Franklin’s girlfriend, who then gave the

       money to Franklin’s mother, who bonded him out of jail. The recovered

       substance was later identified as 445.65 grams of methamphetamine.


[13]   On the day of the traffic stops, police officers intercepted a phone call between

       Thompson and Edwin. During the call, Thompson asked Edwin, “did you get

       him out[?]” Tr. Vol. III, p. 85; Exhibit Vol. p. 91. Officers interpreted the

       question to mean that Thompson was inquiring whether Edwin was able to

       bond Louis out of jail. Edwin instructed Thompson not to send text messages

       to Louis “until you know you got the right number . . . you understand what I

       am saying.” Exhibit Vol. p. 91. Police officers interpreted this to be a warning

       for Thompson not to contact a phone that was seized by police.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 6 of 18
[14]   Later that day, Louis called Thompson and told her not to call his other phone.

       He instructed her that she would probably need to throw her phone away

       because “they got that motherf[****]r.” Trans. Vol. V, p. 95. Louis called

       Thompson again later that day and instructed her to turn off a phone she

       previously had provided to him.


[15]   Cates and Thompson talked on the phone that day. Cates said she learned

       through Facebook posts that the other car had been stopped “[w]ith 450

       f[***]ing grams of meth in their door.” Id. at 109. Cates told her mother that

       Louis had called her and indicated that if law enforcement officers found her

       she should claim that they did not come from Mississippi, that she did not

       know Edwin and Louis, and that she had picked them up in Evansville. The

       conversation ended when Thompson saw that she was receiving a call from

       Fourthman. Cates told her mother not to mention anything to Fourthman.


[16]   Fourthman told Thompson to “get on mobile patrol,” which is a smart phone

       application showing Gibson County jail bookings. Id. at 114. Fourthman told

       Thompson to look at the entry for “the girl and guy that is right above him,” an

       apparent reference to an entry above Louis’ arrest record. Id. Thompson

       responded, “that’s our people right there . . . they got them right after they got

       pulled over.” Id. Thompson told Fourthman that she had heard the other car

       was found to have “400 and some grams of meth.” Id.


[17]   Edwin, Louis, Thompson, Cates and Fourthman were subsequently charged

       with conspiracy to deal in methamphetamine in an amount of at least ten grams


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 7 of 18
       as a Level 2 felony in Gibson County. A couple of months after the traffic stop,

       Franklin was approached by Edwin as he was leaving his girlfriend’s

       Indianapolis apartment. Edwin pulled out a gun and shot Franklin three times–

       in the thigh, the foot, and the stomach. Franklin saw Edwin again in October

       of 2017. During that encounter, Edwin told Franklin not to take a plea deal

       because he claimed it would jeopardize everyone. Nonetheless, Franklin later

       agreed to testify against Edwin in exchange for the dismissal of charges filed

       against him.


[18]   On December 29, 2017, Edwin filed a motion to suppress evidence. He argued

       that the drugs from Franklin’s vehicle should not be admitted because the

       officers should have been required to seek a search warrant. He further argued

       that the traffic stop was impermissibly delayed due to a K9 sniff, and the

       reliability of the K9 had not been established. The trial court took the motion

       to suppress under advisement and directed the parties to address the matter at

       trial outside of the presence of the jury.


[19]   At the beginning of trial, the State argued that Edwin lacked standing to

       challenge the admissibility of the drug evidence or that the stop was lawful.

       Edwin argued that he had standing based on his prior presence in Franklin’s

       vehicle and because the case involved allegations of Edwin’s possession of the

       drugs.


[20]   When the methamphetamine was offered as evidence at trial, the State argued

       that Edwin lacked standing to challenge the search of Franklin’s car. Edwin


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 8 of 18
       responded, arguing that he had an interest based on hiring Franklin to drive.

       Edwin also argued that the methamphetamine was found during an illegal

       search incident to arrest and that the State should have sought a search warrant.

       The trial court denied the motion to suppress, arguably finding the evidence

       was admissible, by stating the following:


               Let’s show the Court finds that the stop was reasonable and legal.
               Second, that Defendant had no expectation of privacy in the lead
               vehicle he was not riding in, that law enforcement had probable
               cause and the right to search the vehicle, which was supported by
               the odor of marijuana and the K-9 alert. Further, that the K-9
               search was timely.


       Tr. Vol. III, pp. 25-26.


[21]   Next, during the trial, Edwin also objected to evidence of recordings and text

       messages obtained after the wiretap warrant was granted. Edwin contended

       that the evidence was hearsay, violated his right of confrontation, was

       irrelevant, was derivative of his suppression issue, and was not supported by

       evidence that he was a co-conspirator. The State argued that the recordings

       were admissible as relevant statements made by a co-conspirator. The

       recordings and text messages were admitted over Edwin’s objections.


[22]   At the end of the trial, a jury found Edwin guilty as charged. He now appeals.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 9 of 18
                                            Standard of Review
                                                                                                                    3
[23]   Each of Edwin’s arguments challenges the admissibility of certain evidence. A

       trial court has broad discretion in ruling on admissibility of evidence. Dycus v.

       State, 108 N.E.3d 301, 303 (Ind. 2018). Generally, we will disturb a trial court’s

       admissibility rulings only when the trial court has abused its discretion. Id. It is

       commonly understood that a trial court abuses its discretion only if its decision

       is clearly against the logic and effect of the facts and circumstances before the

       court or if it misapplies the law. Id. However, where a constitutional violation

       is the basis of the challenge, then the appellate standard of review is de novo.

       Id. at 304.


                                       Discussion and Decision
                                I. Admissibility of Drug Evidence
[24]   Edwin argues that the trial court erred by admitting evidence seized during

       searches of Franklin’s car. He contends that the searches were illegal because




       3
        Edwin frames one of the issues as a challenge to the trial court’s ruling on his motion to suppress.
       However, the trial court took its ruling on the motion under advisement to be argued during the trial.

                If a motion [to suppress] is filed prior to trial, the trial court may decide to conduct a
                pretrial hearing on the motion or may defer consideration of the motion until the
                challenged evidence is offered at trial.


       16A Ind. Prac., Criminal Procedure, Trial § 14.6 (2018). A challenge to a ruling on a motion to suppress
       after a completed trial is no longer viable. Clark v. State, 994 N.E.2d 252, 259 (Ind. 2018). A trial court’s
       ruling on a pretrial motion to suppress is not intended to serve as a final expression of the trial court’s
       consideration of admissibility at trial. Id.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018                      Page 10 of 18
       they were conducted without warrants and absent exigent circumstances. His

       argument is grounded in Fourth Amendment principles and jurisprudence.


[25]   The Fourth Amendment to the United States Constitution provides as follows:


               The right of the people to be secure in their persons, houses,
               papers, and effects, against unreasonable searches and seizures,
               shall not be violated, and no Warrants shall issue, but upon
               probable cause, supported by Oath or affirmation, and
               particularly describing the place to be searched, and the persons
               or things to be seized.


       U.S. Const. amend. IV. “The Fourth Amendment protects citizens against

       unreasonable searches and seizures.” Hardister v. State, 849 N.E.2d 563, 569-70

       (Ind. 2006). “The fundamental purpose of the Fourth Amendment to the

       United States Constitution is to protect the legitimate expectations of privacy

       that citizens possess in their persons, their homes, and their belongings.” Taylor

       v. State, 842 N.E.2d 327, 330 (Ind. 2006).


[26]   “To trigger Fourth Amendment protections, a search arises out of an intrusion

       by a government actor upon an area in which a person maintains a ‘reasonable

       expectation of privacy.’” Holder v. State, 847 N.E.2d 930, 935 (Ind. 2006)

       (quoting Katz v. U.S., 389 U.S. 347, 360, 88 S.Ct. 507, 516, 19 L.Ed.2d 576, 587

       (1967) (Harlan, J., concurring)). “For a search to be reasonable under the

       Fourth Amendment, a warrant is required unless an exception to the warrant

       requirement applies.” Taylor, 842 N.E.2d at 330. The burden of proving that a

       warrantless search falls within an exception to the warrant requirement rests

       with the State. Id. “Therefore, whether Fourth Amendment protections should
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 11 of 18
       be applied embraces a two-part inquiry: (1) whether a person has ‘exhibited an

       actual (subjective) expectation of privacy;’ and (2) whether ‘the expectation [is]

       one that society is prepared to recognize as reasonable.’” Holder, 847 N.E.2d at

       935-36 (quoting Katz, 389 U.S. at 361, 88 S.Ct. at 516, 19 L.Ed.2d at 588).


[27]   Although Edwin does not address this point, the State contends that the trial

       court correctly determined that Edwin did not have standing to challenge the

       search of Franklin’s vehicle because he did not have a privacy interest in it.


[28]   “Fourth Amendment rights are personal and may not be vicariously asserted.”

       Allen v. State, 893 N.E.2d 1092, 1096 (Ind. Ct. App. 2008), trans. denied (citing

       Rakas v. Illinois, 439 U.S. 128, 133-34, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978)).

       Further, “[a] defendant ‘aggrieved by an illegal search and seizure only through

       the introduction of damaging evidence secured by the search of a third person’s

       premises has not had any of his Fourth Amendment rights infringed.’” Id.

       (quoting Rakas, 439 U.S. at 134, 99 S.Ct. 421). Upon appellate review of

       whether a privacy expectation exists under a Fourth Amendment analysis, part

       of our consideration is whether the defendant has control over or ownership in

       the premises searched. Allen, 893 N.E.2d at 1096. “The burden is on the

       defendant challenging the constitutional validity of a search to demonstrate that

       he had a legitimate expectation in the premises searched.” Id.


[29]   Edwin, prior to trial, argued that he had standing because the State’s conspiracy

       charge appeared to hold him responsible for possessing the methamphetamine

       as a co-conspirator. In addition, he argued that he had standing based on his


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 12 of 18
       prior presence in Franklin’s car. When the methamphetamine was offered at

       trial, the State argued that Edwin did not have standing to challenge the search

       of Franklin’s car. Edwin responded by arguing that he had an interest in the

       search based on his act of hiring Franklin to drive. Further, Edwin argued that

       the search of Franklin’s vehicle was an illegal search incident to arrest and that

       the State should have sought a search warrant.


[30]   Regarding Edwin’s claim of an expectation of privacy in Franklin’s vehicle, we

       observe that the United States Supreme Court has already addressed this issue.

       In United States v. Padilla, 508 U.S. 77, 81-82, 113 S.Ct. 1936, 123 L.Ed.2d 635

       (1993), the Court quoted its holding in Alderman v. United States, 394 U.S. 165,

       171-72, 89 S. Ct. 961, 965-66, 22 L.Ed.2d 176 (1969) for the following

       proposition, which is pertinent to the present case.


               The established principle is that suppression of the product of a
               Fourth Amendment violation can be successfully urged only by
               those whose rights were violated by the search itself, not by those
               who are aggrieved solely by the introduction of damaging
               evidence. Co-conspirators and codefendants have been accorded
               no special standing.


       The codefendants’ and co-conspirators’ respective roles in the conspiracy do not

       affect their respective Fourth Amendment rights. U.S. v. Padilla, 508 U.S. at 82.

       Consistent with this precedent, we hold that Edwin did not have an expectation

       of privacy in Franklin’s vehicle under the Fourth Amendment. Furthermore,

       Franklin testified that he never received the $1,000.00 fee from Edwin.

       Consequently, Edwin’s other challenges to the validity of the search of

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 13 of 18
       Franklin’s vehicle fail as well. The trial court did not abuse its discretion in

       admitting the evidence recovered from Franklin’s car.


         II. Admissibility of Wiretap Recordings and Text Messages
[31]   Next, Edwin challenges the trial court’s decision to admit evidence of wiretap

       recordings and text messages at trial. Edwin contended that the evidence was

       hearsay, violated his right of confrontation, was irrelevant, was derivative of his

       suppression issue, and was not supported by evidence that he was a co-

       conspirator. The State argued that the recordings were admissible as relevant

       statements by a co-conspirator. The recordings and text messages were

       admitted over Edwin’s objections.


[32]   Hearsay is defined as “a statement that [] is not made by the declarant while

       testifying at the trial or hearing; [] and is offered to prove the truth of the matter

       asserted.” Ind. Evidence Rule 801(c). Statements that are not considered to be

       hearsay include in pertinent part a “statement [] offered against an opposing

       party and [] was made by the party’s coconspirator during and in furtherance of

       the conspiracy.” Ind. Evidence Rule 801(d)(2)(E).


[33]   Our Supreme Court stated the following as respects this rule and the caselaw

       developed before the rules of evidence were adopted in 1994.


               Indiana case law developed before the adoption of the rules of
               evidence also treated such statements as admissible, but required
               that the State provide other evidence, either circumstantial or
               direct, that the conspiracy existed as a precondition to admitting
               the hearsay. . . .We have viewed this “independent evidence”

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 14 of 18
                requirement as a useful safeguard against abusive use of co-
                conspirator hearsay, and will continue to apply it to evidence
                proposed for admission under Rule 801(d)(2)(E).


       Lott v. State, 690 N.E.2d 204, 209 (Ind. 1997). “The existence of the conspiracy

       for purposes of Rule 801(d)(2)(E) may be demonstrated by direct or

       circumstantial evidence.” Cockrell v. State, 743 N.E.2d 799, 804 (Ind. Ct. App.

       2001).


[34]   Here, the State presented evidence that Edwin was part of a conspiracy with

       Thompson and the others to distribute drugs. Thompson was a drug dealer

       who introduced Edwin as the boss of drug dealer, Louis. Officers believed that

       Louis was Thompson’s supplier and observed Louis at a drug stash house.


[35]   Edwin arranged to have Franklin drive a second car to Mississippi and hid the

       drugs in Franklin’s vehicle. Thompson instructed her daughter, Taylor, to drive

       Louis to and from Mississippi to acquire the drugs. Edwin was a passenger in

       Franklin’s car on the way to Mississippi where he picked up the drugs at a

       location he knew. He then concealed the drugs in Franklin’s vehicle but rode

       with Taylor in Thompson’s car on the trip back to Indiana.


[36]   After the group returned to Indiana and those who were arrested were released

       from jail, Edwin approached Franklin as he was leaving his girlfriend’s

       apartment and shot him three times. Later, Edwin told Franklin not to take a

       plea deal because it could harm the others.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 15 of 18
[37]   Here, the State sufficiently established the existence of the conspiracy before the

       wiretap information and text messages were admitted in evidence. The later

       admission of additional evidence of the conspiracy does not constitute error.

       “The order of evidence to be presented is within the trial court’s discretion.”

       Pointer v. State, 499 N.E.2d 1087, 1089 (Ind. 1986). The evidence was

       admissible under the hearsay exception for statements by co-conspirators.


[38]   Furthermore, the State is required to show the existence of a conspiracy

       between the declarant and the party against whom the statement is offered and

       that the statement was made in the course of, and in furtherance of, the

       conspiracy. Lander v. State, 762 N.E.2d 1208, 1213 (Ind. 2002). Each call and

       text message related to the movement of drugs by the various co-conspirators in

       furtherance of their conspiracy to deal in those drugs. The State sufficiently

       established the foundation for the admission of the statements.


[39]   Also, Edwin claims that the admission of the wiretap and text message

       evidence violated his rights of confrontation and cross-examination. However,

       he has not provided us with any legal authority or analysis to support that

       contention. When a defendant fails to provide a cogent argument in support of

       his claim, it is not subject to review. Ind. Appellate Rule 46(A)(8)(a); Martin v.

       State, 736 N.E.2d 1213, 1215 n.5 (Ind. 2000).


[40]   Nonetheless, the State did call Thompson, Fourthman, and Cates as witnesses,

       which provided Edwin with the opportunity to cross-examine them about the

       statements made in the recordings. Granted, statements made by others who


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 16 of 18
       did not testify were included in the exhibits at issue. However, by that time,

       error, if any, in the admission of those statements was at best, harmless. Our

       Supreme Court has stated as follows:


               harmless trial errors fall at one end of our “broad spectrum.” An
               error is harmless when it results in no prejudice to the
               “substantial rights” of a party. While there are important
               contextual variations to this rule, the basic premise holds that a
               conviction may stand when the error had no bearing on the
               outcome of the case. At its core, the harmless-error rule is a
               practical one, embodying “the principle that courts should
               exercise judgment in preference to the automatic reversal for
               error and ignore errors that do not affect the essential fairness of
               the trial.”


       Durden v. State, 99 N.E.3d 645, 651-52 (Ind. 2018) (internal citations and

       footnotes omitted).


[41]   The State had already established through testimony of witnesses who were

       subject to cross-examination that Edwin was involved in the conspiracy to deal

       in methamphetamine and they described his actions in furtherance of that

       agreement. Edwin has not established that he is entitled to a reversal of his

       conviction on this ground. See Ind. Trial Rule 61 (“The court at every stage of

       the proceeding must disregard any error or defect in the proceeding which does

       not affect the substantial rights of the parties.”).


                                                Conclusion
[42]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion in the admission of the challenged evidence.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 17 of 18
[43]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-429 | December 17, 2018   Page 18 of 18